 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DESMAL S. MATTHEWS,                              No. 2:19-cv-2463-KJM-KJN PS
12                      Plaintiff,                    ORDER
13           v.                                       (ECF Nos. 13, 16, 20, 21.)
14   CALIBER HOME LOANS, et al.,
15                      Defendants.
16

17           On January 31, 2020 the magistrate judge filed findings and recommendations (ECF

18   No. 20), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On February 14, 2020,

20   plaintiff filed objections to the findings and recommendations (ECF No. 21), and on February 28,

21   2020, defendants filed a response to the objections (ECF No. 22), both of which have been

22   considered by the court.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis. Having

26   carefully considered whether to grant further leave to amend, the court finds that the findings and

27   recommendations in this respect reach the correct conclusion, that leave to amend would be futile.

28   /////
                                                      1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2            1. The findings and recommendations (ECF No. 20) are ADOPTED IN FULL;
 3            2. Defendant’s motion to dismiss (ECF No. 13) is GRANTED, and Plaintiff’s first
 4               through ninth causes of action are DISMISSED WITH PREJUDICE;
 5            3. Plaintiff’s motion for a preliminary injunction (ECF No. 16) is DENIED; and
 6            4. The Clerk of the Court is directed to CLOSE this case.
 7   DATED: March 3, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
